DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the applicant’s application filed on 07/11/2022. Claims 1, 8, and 15 have been amended. Claims 3, 10, and 17 have been cancelled. Claims 1-2, 4-9, 11-16, and 18-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-7 and 15-20 are directed to a Method and claims 16-20 are directed to a System. Therefore, claims 1-20 are directed to a statutory category of invention under Step 1. 

Step 2A-1: The question under step 2A, Prong one, is whether the claims recite a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  Independent Claim 1 (i.e. the method claim) is selected as being representative of the independent claims in the instant application.  

Claim 1 recites: A method permitting real-time EFT settlement for transactions accepted via a payment card account system comprising: 
	receiving, by a bridging network computer comprising a processor operably connected to a storage device and to a communication device, a payment card account system transaction request from a payment network, the payment card account system transaction request initiated by acceptance of a payment card account transaction by a merchant, 
	wherein the payment card account system transaction request comprises a payment card account number of a payment card account of a customer and a transaction amount; 
	determining, by the processor of the bridging network computer, that the merchant has selected EFT (electronic funds transfer) settlement for the accepted payment card account transaction; 
	determining, by the processor of the bridging network computer running a rule administration application program stored in the storage device, that the payment card account transaction is eligible for real-time EFT settlement; 
determining, by the processor of the bridging network computer concerning the payment card account transaction, that both an acquirer bank associated with the merchant and an issuer of the customer's payment card account are participants in an EFT settlement arrangement; and 
	transmitting, responsive to the determinations by the processor of the bridging network computer via the communication device, instructions to an issuer computer of the issuer to the user to debit the user's payment card account and credit a holding account and to execute via an EFT transaction request a transfer of funds in real-time for the transaction amount to an acquirer computer of the acquirer bank to benefit the merchant.	
Here the claim recites the abstract idea of determining if a merchant is part of a real-time EFT system and making a settlement following instructions.  This concept/abstract idea, which is identified in the bolded sections seen above, falls within the Certain Methods of Organizing Human Activity grouping of the 2019 PEG because it describes both a fundamental economic principle (e.g., receiving, determining and transmitting, etc.) and a commercial interaction (e.g., between a customer, a merchant and an issuer server).  It is further noted that, the performance of the one or more process steps using a generic computer component (e.g., a processor, memory, database, server, etc.) does not preclude the claim limitation(s) from being in the certain methods of organizing human activity grouping.  Accordingly, it is determined that the claims recite an abstract idea since they are directed to one or more of the judicial exceptions identified in the 2019 PEG.
	For example, the disclosure establishes the context of conducting a standard transaction involving an electronic funds transfer with added qualifiers. Therefore, the claim limitations recite an abstract idea, as highlighted above, is consistent with the receiving, determining, and responding aspects of certain methods of organizing human activity.
The claims recite an abstract idea within the grouping of abstract ideas that covers ‘certain methods of organizing human behavior’. Therefore, we proceed to Step 2A-2 of the analysis.
Independent Claims 8 and 15 recite similar features in system form, and therefore will be considered under the same rationale.

Step 2A-2: This judicial exception is not integrated into a practical application. The additional elements in the claims (i.e. a rule administration application program, a bridging network computer comprising a processor operably connected to a storage device and to a communication device,  issuer computer, acquirer computer, bridging network computer, program instruction, EFT transaction, and cryptogram) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
	Nothing in the specification shows that what is described in claim 1 (Method), a claim 8 (System) and claim 15 (Method) integrates a judicial exception into the practical application or an improvement upon the uses of an electronic device for typical functions. Recitation of the words "apply it" (or an equivalent) are no more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do "‘more than simply state the [at a computer system] while adding the words ‘apply it’". Thus, for example, claims that amount to nothing more than cite an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The invention does not introduce an improvement on the process but only incorporates a computer to automate the process previously mentioned which is consistent with an abstract idea.  The claims are directed to one of the grouping of abstract ideas. Therefore, we proceed to Step 2B of the analysis.
Independent Claims 8 and 15 recite similar features in system form, and therefore are considered under the same rationale.

Step 2B. The claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application because: 
The claims 1, 8 and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the ‘receiving, determining, and responding’ steps amounts to no more than mere instructions to apply the exception using a generic computer component. Using the broadest reasonable interpretation, the term ‘EFT’ could be interpreted as any financial transaction.  A ‘bridging network computer’ could be interpreted as any 3rd party intermediary or computer automated assistant. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims are not patent eligible.

Dependent claim analysis:
Dependent claims 2, 9, and 16 further recite the EFT system is an ACH (automated clearinghouse) system.” This limitation merely describes methods used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements besides ACH beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 2, 9, and 16 are patent ineligible.
Dependent claims 4, 11, and 18 further recite “receiving, by the bridging network computer from the issuer computer, a message that indicates failure of an EFT transaction requested by said EFT transaction request; and routing, by the bridging network computer to the issuer computer, a payment card account system transaction authorization request message.” This limitation introduces issuer computer which in plain meaning refers to ‘the bank’. The claim is concerned with instructions to perform when the EFT request fails. Other than ‘issuer computer’, there are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 4, 11, and 18 are patent ineligible.
Dependent claims 5, 12, and 19 further recite “receiving, by the bridging network computer from the issuer computer, a payment card account system transaction authorization response message.” This limitation merely describes instructions and the content of messages used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements besides ACH beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 5, 12, and 19 are patent ineligible.
Dependent claims 6, 13, and 20 further recite “settling, by the bridging network computer, the payment card account transaction in a payment card account transaction settlement system.” This limitation merely describes computer automated methods and instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements besides ACH beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 6, 13, and 20 are patent ineligible.
Dependent claims 7 and 14 further recite “said payment card account system transaction request further comprises a merchant identifier and a cryptogram generated at a point of sal
Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the judicial exception.  Accordingly, claims 1-20 are patent ineligible.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 1-2, 7-8, 10, and 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dix (US20170083877) and further in view of Panthaki et al (US2010/0030687) “Panthaki”.

Regarding claim 1, Dix teaches: A method permitting [] settlement (e.g. transfer of funds) for transactions accepted via a payment card account system comprising: ([0035])
	receiving, by a bridging network computer (e.g. payment card transaction network 108) comprising a processor operably connected to a storage device (e.g. electronic storage unit 312) and to a communication device (e.g. communication interface 425), a payment card account system transaction request from a payment network, the payment card account system (e.g. payment card transaction system 100), transaction request initiated by acceptance of a payment card account transaction by a merchant (e.g. merchant 104), (Fig. 3, [0050-0051], [0030] In payment card transaction system 100, a financial institution, such as, an issuer 110 issues a payment card 105, such as a credit card account or a debit card account, to a cardholder 102, who uses payment card 105 to tender payment for a purchase from a merchant 104. To accept payment with payment card 105, merchant 104 must normally establish an account with a financial institution that is part of the financial payment system. This financial institution is usually called the “merchant bank” or the “acquiring bank” or “acquirer bank” or simply “acquirer”. When a cardholder 102 tenders payment for a purchase with payment card 105 (also known as a financial transaction card), merchant 104 requests authorization from acquirer 106 for the amount of the purchase. The request may be performed over the telephone, but is usually performed through the use of a point-of-interaction terminal, which reads the cardholder's account information from a magnetic stripe 103 on payment card 105 or EMV chip and communicates electronically with the transaction processing computers of acquirer 106.)
wherein the payment card account system transaction request comprises a payment card account number of a payment card account of a customer and a transaction amount; ([0003] Currently a terminal of a POI device transmits relatively basic information from a payment card to the POI device, for example, a payment card number, an expiration date, an amount of the transaction, and the like. The actual construction of the authorization message and which format to use and then subsequently which routing should be used for the message may occur at the POI device or a downstream server.)
determining, by the processor of the bridging network computer (payment card transaction network 108), that the merchant has selected [] settlement for the accepted payment card account transaction; ([0032] Using payment card transaction network 108, the computers of acquirer 106 or the merchant processor will communicate with the computers of issuer 110, to determine whether the cardholder's account 112 is in good standing and whether the purchase is covered by the cardholder's available credit line or account balance. Based on these determinations, the request for authorization will be declined or accepted. If the request is accepted, an authorization code is issued to merchant 104.
	determining, by the processor of the bridging network computer (payment card transaction network 108) running a rule administration application program (e.g. promulgated rules) stored in the storage device, that the payment card account transaction is eligible for [] settlement; and ([0007], [0032] Using payment card transaction network 108, the computers of acquirer 106 or the merchant processor will communicate with the computers of issuer 110, to determine whether the cardholder's account 112 is in good standing and whether the purchase is covered by the cardholder's available credit line or account balance. Based on these determinations, the request for authorization will be declined or accepted. If the request is accepted, an authorization code is issued to merchant 104. [0033] When a request for authorization is accepted, the available credit line or available balance of cardholder's account 112 is decreased. Normally, a charge is not posted immediately to a cardholder's account because electronic payment network schemes, such as MasterCard International Incorporated®, have promulgated rules that do not allow a merchant to charge, or “capture,” a payment card transaction until goods are shipped or services are delivered.)
	Examiner notes that the phrase “stored in the storage device” is non-functional descriptive material as it only describes, at least in part, the source of the application, however, the source of the application is not used to perform any of the recited method steps (ex. determining).  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
 	determining, by the processor of the bridging network computer concerning the payment card account transaction that both an acquirer bank associated with the merchant and an issuer of the customer’s payment card account are participants in a [] settlement arrangement; and ([0035] After a payment card transaction is captured, the payment card transaction is cleared and settled between merchant 104, acquirer 106, and issuer 110. Clearing refers to the communication of financial data for reconciliation purposes between the parties. Settlement refers to the transfer of funds between the merchant's account, acquirer 106, and issuer 110 related to the payment card transaction.)
	transmitting, responsive to the determinations by the processor of the bridging network computer via the communication device, instructions to an issuer computer of the issuer to debit the customer's payment card account and credit a holding account and to execute via an [] transaction request a transfer of funds [] for the transaction amount to an acquirer computer of the acquirer bank to benefit the merchant ([0035] After a payment card transaction is captured, the payment card transaction is cleared and settled between merchant 104, acquirer 106, and issuer 110. Clearing refers to the communication of financial data for reconciliation purposes between the parties. Settlement refers to the transfer of funds between the merchant's account, acquirer 106, and issuer 110 related to the payment card transaction.)

Dix does not explicitly teach ‘determining which agency has selected EFT settlement’ however, Panthaki teaches at least ‘determining which agency has selected EFT settlement’:
determining, by the processor of the bridging network computer whether the merchant has selected EFT (electronic funds transfer) settlement for the accepted payment card account transaction (Fig. 3A, [0071] In one embodiment, a method of performing a financial collections transaction over a network comprises: receiving a collection request for wire transfer of funds from a customer account to a merchant account; debiting the funds from the customer account over a first network; crediting the funds to the merchant account over a second network; transferring settlement funds to the customer account over an electronic funds transfer (EFT) network at the end of a defined settlement period, wherein the settlement period is selected to result in real-time settlement of funds to the first account; and routing the collection transaction based on the network coverage, network availability, and cost of the transaction.)
determining that both an acquirer bank associated with the merchant and an issuer of the user's payment card account are participants in a real-time EFT settlement arrangement; and (Figure 3A and 3B)
One of ordinary skill in the art, from reading the reference, would understand that the tables 3A and 3B make it clear that the Customer, Merchant and Issuer Bank have been determined as part of the settlement system that allows real-time EFT transactions.
Regarding claim 15, claim 15 recites the ‘authenticating bank’ selecting EFT, Claim 15 further recites “said acquirer bank engaged to perform services for the merchant;”, Dix teaches ([0035] After a payment card transaction is captured, the payment card transaction is cleared and settled between merchant 104, acquirer 106, and issuer 110. Clearing refers to the communication of financial data for reconciliation purposes between the parties. Settlement refers to the transfer of funds between the merchant's account, acquirer 106, and issuer 110 related to the payment card transaction.)
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the payment processing system of Dix to include the ‘selection of EFT or ACH’ of Panthaki in order to expedite financial services and to insure a safe and secure transfer of funds.
	Regarding Apparatus claim 8 and Method claim 15, claims 8 and 15 correspond generally to method claim 1, and recite similar features in method form, and therefore are rejected under the same rationale.

Regarding claim 2, Dix does not explicitly teach the following limitation, however Panthaki teaches: The method of claim 1, wherein 
the EFT system is an ACH (automated clearinghouse) system ([0007] In present systems, this settlement transaction is typically accomplished over and ACH network, and thus may take one or more days for settlement. ATM networks and other similar EFT systems thus provide for real-time (instant) disbursal of funds to user, however settlement transactions can take significantly more time.)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the payment processing system of Dix to include the ‘use of EFT as an ACH’ of Panthaki in order to expedite financial services and to insure a safe and secure transfer of funds.
Regarding Apparatus claim 9 and Method claim 16, claims 9 and 16 correspond generally to method claim 2, and recite similar features in method form, and therefore are rejected under the same rationale.

Regarding claim 7, Dix teaches: The method of claim 1, wherein 
	said payment card account system transaction request further comprises a merchant identifier and a includes an EMV cryptogram generated at a point of sale ([0030] The request may be performed over the telephone, but is usually performed through the use of a point-of-interaction terminal, which reads the cardholder's account information from a magnetic stripe 103 on payment card 105 or EMV chip and communicates electronically with the transaction processing computers of acquirer 106.
Regarding Apparatus claim 14, claim 14 corresponds generally to method claim 7, and recite similar features in method form, and therefore are rejected under the same rationale.

Claims 4-6, 11-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dix (US20170083877), Panthaki et al (US2010/0030687) “Panthaki” and further in view of Hart (US20100063928).

Regarding claim 4, Dix teaches: The method of claim 1, further comprising: 
	receiving, by the bridging network computer (e.g. PIRS Device 114 of the payment card network 108) from the issuer computer (e.g. issuer 110), a message (e.g. data) that indicates [failure of] an EFT transaction requested by said EFT transaction request; and ([0054] FIG. 6 is a data flow diagram for PIRS 101 (shown in FIG. 1). In the example embodiment, PIRS 101 is a computer system configured to identify a brand and/or a product in a payment card transaction and provide instructions for processing and routing the messages associated with the payment card transaction.)
	in response to receiving said message (e.g. data), routing, by the bridging network computer to the issuer computer, a payment card account system transaction authorization request message (e.g. payment card transaction data) ([0031] A portion of the information acquired from the cardholder via either a payment card, a payment device, for example, a smart phone, or by entering data into a user interface, for example, on a webpage is transmitted to PIRS device 114. PIRS device 114 associates the portion of the information to special processing instructions required by, for example, issuer 110. PIRS device 114 transmits the special processing instructions to the POI device used in the transaction. Such instructions may require additional information to be acquired before processing and routing of the payment card transaction data can performed. Additionally, PIRS device 114 or any portion of PIRS 101 can be implemented in a cloud computing environment.)
	Neither Dix nor Panthaki teaches ‘failure message’, however Hart teaches:
	receiving, by the bridging network computer from the issuer computer, a message that indicates failure of an EFT transaction requested by said EFT transaction request; ([0092] The risk management module 467 returns an indication of the acceptance or rejection of the ACH electronic check transaction to the kiosk or computing system operated by the user, as well as details regarding that acceptance or rejection. For example, the risk management module 467 can have assigned task codes associated with any of a number of decisions, such as approval or declining of a transaction, declining an ACH operation, a failure to process the transaction message, or other errors. The kiosk or computing system operated by the user then performs an assessment of the returned data at an approval determination operation 468. If the approval determination operation 468 determines that the risk management module 466 has rejected the transaction, operational flow branches "no" to an adverse action communication module 470, which displays a message (e.g. the message shown in FIG. 26) to the user indicating an adverse decision regarding the request to withdraw funds.
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the payment system of Dix to include the ‘failure of an EFT or ACH request’ of Hart in order to expedite financial services and to insure a safe and secure transfer of funds in the case of a failure (either system failure, insufficient funds, or something else).
	Regarding Apparatus claim 11 and Method claim 18, claims 11 and 18 correspond generally to method claim 4, and recite similar features in method form, and therefore are rejected under the same rationale.

Regarding claim 5, Dix teaches: The method of claim 4, further comprising: 
	receiving, by the bridging network computer from the issuer computer, a payment card account system transaction authorization response message (e.g.  payment card transaction data), ([0031] A portion of the information acquired from the cardholder via either a payment card, a payment device, for example, a smart phone, or by entering data into a user interface, for example, on a webpage is transmitted to PIRS device 114. PIRS device 114 associates the portion of the information to special processing instructions required by, for example, issuer 110. PIRS device 114 transmits the special processing instructions to the POI device used in the transaction. Such instructions may require additional information to be acquired before processing and routing of the payment card transaction data can performed.) 
	Regarding Apparatus claim 12 and Method claim 19, claims 12 and 19 correspond generally to method claim 5, and recite similar features in method form, and therefore are rejected under the same rationale.

Regarding claim 6, Dix teaches: The method of claim 5, further comprising: 
	settling, by the bridging network computer, the payment card account transaction in a payment card account transaction settlement system (Fig. 1, [0035] After a payment card transaction is captured, the payment card transaction is cleared and settled between merchant 104, acquirer 106, and issuer 110. Clearing refers to the communication of financial data for reconciliation purposes between the parties. Settlement refers to the transfer of funds between the merchant's account, acquirer 106, and issuer 110 related to the payment card transaction.)	
	Regarding Apparatus claim 13 and Method claim 20, claims 13 and 20 correspond generally to method claim 6, and recite similar features in method form, and therefore are rejected under the same rationale.

Response to Arguments
Applicant argues again on pages 9-12 of the response that the Applicant respectfully submits that the pending claims are not directed to an abstract idea but instead are patent-eligible. Specifically that: “The claimed process solves the technological problem of how to electronically provide a merchant with real-time access to the proceeds of a payment card account sales transaction without changing the manner in which payment is accepted.”

	Examiner acknowledges applicant’s arguments but respectfully disagrees that using a computer to allegedly solve a ‘speed problem’ is a technical solution.
	At oral argument, the representative of petitioner Alice Corporation responded to a question from Justice Kennedy and stated:
As the Solicitor General said, the computer is essential to the efficacy of this invention because of the complicated financial arrangements that exist and that can only be resolved on a -- on a real-time basis. Your abacus is great if you happen to be waiting for the pyramids to be finished or waiting for the gold to move in and out, but it doesn’t help with you an abacus if you’re dealing with literally thousands of transactions simultaneously going on in different countries at different points in time.
(Transcript of Oral Argument at 12-13, Alice Corporation v. CLS Bank Intl, 134 S. Ct. 2347 (2014)). 

	The Supreme Court heard the petitioner argue that the speed and volume of transactions made implementation of intermediated settlement using shadow accounts on a computer meaningfully different than an abstract idea. As shown by the outcome of the case, the Court was not persuaded by this line of reasoning. Applicant’s assertion that the quantity of transactions to which the real-time processing is applied in the claims is significant or meaningful is similar to the petitioner’s unpersuasive oral argument considered in Alice. While the problem articulated by the Applicant may be one of scale, it is grounded in financial transactions, not in any technology. In other words, the problem is in the size of the data and does not arise from any particular technology; the computer here is merely a tool applied to the big data. In short, the claims recite processing a financial transaction. Therefore, the remarks do not overcome the rejection.	

Applicant further argues on pages 12-13 of the response that 
“Applicant therefore respectfully maintains that claims 1, 8 and 15 recite additional” and “Applicant submits that claim 1 therefore recites an improvement to how payment card account payments are made, by utilizing a bridging network computer processor to receive a payment card account system transaction request from a payment network and then to determine three things before enabling a real-time transfer of funds from the customer's account to the merchant. elements that integrate the exception into a practical application and thus recite patent-eligible subject matter.

Examiner acknowledges the applicant’s arguments but respectfully disagrees. The problem and/or solution articulated by applicant is one of scale and speed, but the problem arises from the data not from any particular technological problem or issue. Furthermore, it is known that implementation by a computer in a general sense provides improvements to speed and efficiency, this is not the sort of improvement that integrates the abstract idea into a practical application. 2106.05(f).

	Applicant argues on page 14 of the response that: “Applicant respectfully submits that the pending claims include limitations other than what is well-understood, routine and conventional in the field, by requiring a bridging network computer processor to electronically interact with a payment network and an issuer computer to process a payment card account system transaction request in a manner that results in a real-time transfer of funds to the merchant.”
	Examiner acknowledges the applicant’s arguments but respectfully disagrees. Examiner did not invoke the Berkheimer language by calling the elements “well-understood, routine or conventional.”

Applicant argues on page 14 of the response that: ”the limitations of the present claims are directed to a specific computer-implemented process for permitting real-time electronic funds transfer (EFT) settlement for payment card account system transactions, and that when the elements of claims 1, 8 and 15 are taken as an ordered combination, they provide unconventional steps that confine the alleged abstract idea to a particular useful combination to
result in patent-eligible subject matter.”
	Examiner acknowledges the applicant’s arguments but respectfully disagrees. The problem and/or solution articulated by applicant is one of scale and speed, but the problem arises from the data not from any particular technological problem or issue. Furthermore, it is known that implementation by a computer in a general sense provides improvements to speed and efficiency, this is not the sort of improvement that integrates the abstract idea into a practical application. 2106.05(f).

	Applicant argues on pages 15-17 of the response that the Examiner has not correctly shown a 35 U.S.C. Prima Fascia case of obviousness. Applicant argues that 
…first, that the merchant has selected EFT (electronic funds transfer) settlement for the accepted payment card account transaction; second, that the payment card account transaction is eligible for EFT settlement; and third, concerning the payment card account transaction, that both an acquirer bank... and an issuer of the customer's payment card account are participants in a real-time EFT settlement arrangement. The bridging network computer processor then transmits, responsive to the determinations... instructions to an issuer computer of the issuer to debit the customer's payment card account and credit a holding account and to execute via an EFT

Examiner acknowledges applicant’s arguments but respectfully disagrees. The Examiner has reconsidered the prior art based on amendments to the claims, and has identified additional portions of Dix (cited above) that, in combination with newly cited reference (Panthaki) read on the newly amended claims. Because applicant’s remarks do not address the newly cited portions of Dix or Panthaki, they are not persuasive.

Applicant also suggests on pages 22 of the response that the Examiner used ‘improper hindsight reasoning’.
	In response to applicant's argument that the Examiner used ‘improper hindsight reasoning’, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included:
A*; Grdina, Jerome M.; US-20050240492; The invention provides systems and methods for facilitating the sale of commodity-like goods/services.
B*; Radiotis; Constantine; US-20180276628; The present invention provides a financial transfer transaction system and method that utilizes a financial transfer transaction network and financial transfer module to monitor, coordinate, validate and implement financial transfer transactions as requested by merchants
C*; Iyer; Kalyani; US-20210103900; A merchant services provider may implement a payment processing system for processing card-based transactions on behalf of merchants.
D*; Mohsenzadeh; Hossein; US-20130268434; A system and method for self or automated provisioning bill presentment and payment is provided. Billing software executing on a central billing server enables billers to configure a bill presentment and payment website to enable multiple forms of electronic payment and presentment to be made without the need for programming customized applications.
E*; Modigliani, Franco; US-20040236681; The present invention relates to a central (root) directory and/or network of directories to linked credit accounts. Each linked credit account accepts, or is responsive to incoming payments or credits, without the need for access numbers, account numbers, routing numbers, or the like.
F*; Kight, Peter J.; US-20040064407; A method of integrating presentment and payment of bills is provided. Bill information, representing a first bill of a first payee, but not a second bill of a second payee, for a payor is transmitted from the service provider to the payor via the communications network.
G*; Haldenby; Perry Aaron Jones; US-20180276666; The disclosed embodiments include processes that securely approve and execute exchanges of data between systems, apparatuses, and devices in a computing environment.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556. The examiner can normally be reached Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685